CASTILLE, Justice,
concurring.
I join the majority because the statements in this case are exculpatory in that the speaker is exculpating himself from the crime and shifting the blame to others. It would be a far different story if the statements were inculpatory and inculpated others as co-conspirators. Such statements should be admissible and traditionally have been if redacted. See e.g., Commonwealth v. Chester, 526 Pa. 578, 587 A.2d 1367 (1991), Commonwealth v. Johnson, 474 Pa. 410, 378 A.2d 859 (1977). Sharing the blame, rather than shifting the blame, is indicia of reliability because the speaker inculpates himself and does not benefit by naming others. Therefore, I join the Majority Opinion insofar as the decision is limited to statements in which the declarant is shifting the blame because such statements are not against the declarant’s own penal interest.